Citation Nr: 1813409	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the Veteran's claim of service connection for coronary artery disease secondary to service-connected major depressive disorder, and if so, whether service connection is warranted. 

2. Entitlement to an increased evaluation for a left knee disability with prosthesis, in excess of 20 percent prior to November 25, 2014, and 30 percent from January 1, 2016, previously evaluated as residuals of left femur fracture with left knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from January 1974 to March 1976.

The claim of an increased evaluation for a left knee disability with prosthesis, in excess of 20 percent prior to November 25, 2014, and 30 percent from January 1, 2016, previously evaluated as residuals of left femur fracture with left knee degenerative joint disease comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Regional Office (RO). 

The claim of service connection for coronary artery disease secondary to service-connected major depressive disorder comes before the Board on appeal from a September 2014 rating decision of the Waco, Texas RO. 

In December 2012, VA denied service connection for coronary artery disease secondary to leg injuries associated with fracture of the right femur and degenerative joint disease of the right knee. In September 2014, VA reopened and denied service connection for coronary artery disease secondary to service-connected major depressive disorder. Although there may be multiple means of establishing entitlement to service connection, it is the same claim. Roebuck v. Nicholson, 20 Vet. App. 307 (2007) (holding that if the theories of entitlement all pertain to the same benefit for the same disability, then they constitute the same claim and would require new and material evidence to reopen).  

The Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim of service connection for coronary artery disease secondary to service-connected major depressive disorder without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In January 2017, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In a January 2017 written statement, the Veteran waived initial AOJ review of the additional evidence that was submitted. 38 C.F.R. § 20.1304(c) (2017).


FINDINGS OF FACT

1. In December 2012, VA denied service connection for coronary artery disease secondary to leg injuries associated with fracture of the right femur and degenerative joint disease of the right knee. The Veteran did not subsequently submit a notice of disagreement (NOD). 

2. The additional documentation submitted since the December 2012 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim of service connection for coronary artery disease secondary to service-connected major depressive disorder.

3. The evidence of record is at least in equipoise as to whether the Veteran's current coronary artery disease was caused by his service-connected major depressive disorder. 

4. Prior to November 25, 2014, the Veteran's residuals of left femur fracture with left knee degenerative joint disease resulted in a malunion with moderate knee disability. 

5. From January 1, 2016, the Veteran's status-post left total knee replacement resulted in intermediate degrees of residual weakness, pain and limitation of motion.    


CONCLUSIONS OF LAW

1. The December 2012 rating decision denying service connection for coronary artery disease secondary to leg injuries associated with fracture of the right femur and degenerative joint disease of the right knee is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for coronary artery disease secondary to service-connected major depressive disorder has been presented. 38 U.S.C. §§ 5103, 5103A, 5107, 5108 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2017).

3. The criteria to establish service connection for coronary artery disease secondary to service-connected major depressive disorder have been met. 38 U.S.C. § 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4. The criteria to establish an initial evaluation in excess of 20 percent prior to November 25, 2014 and 30 percent from January 1, 2016 for a left knee disability with prosthesis, previously evaluated as residuals of left femur fracture with left knee degenerative joint disease have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.71a, Diagnostic Codes 5055, 5255 (2017). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a March 2010 and August 2014 notice to the Veteran which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claims. The August 2014 notice also informed the Veteran of the evidence necessary to reopen his underlying claim and what each of the terms "new" and "material" meant. The March 2010 and August 2014 notices were issued to the Veteran prior to the May 2010 and September 2014 rating decisions. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analyses

A. CORONARY ARTERY DISEASE

Generally, absent the filing of an NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE). 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. 
§ 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App. 273, 283 (1996); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In December 2012, VA denied service connection for coronary artery disease secondary to leg injuries associated with fracture of the right femur and degenerative joint disease of the right knee. The Veteran was informed in writing of the adverse decision and did not submit a NOD. The December 2012 rating decision was based on the Veteran's service treatment records (STRs), an April 2012 letter from Michael Rothkopf, M.D., an April 2012 and July 2012 VA examination and the Veteran's written statements.

New and material evidence pertaining to the issue of service connection for the underlying claim was not received by VA or constructively in its possession within one year of written notice to the Veteran of the December 2012 rating decision. Therefore, that rating decision became final. 38 C.F.R. § 3.156(b). 

The additional documentation received since the December 2012 rating decision includes the Veteran's written statements, VA treatment records, a June 2014 letter from Harrison Butler, III, M.D., and an August 2014 VA examination. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992). Here, without examination of any other evidence of record, the newly-submitted evidence is of such significance that, when considered for the limited purpose of reopening the Veteran's claim, it raises a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record. 

Specifically, in a June 2014 letter, Dr. Butler opined that the Veteran's coronary artery disease (CAD) was caused by his service-connected major depressive disorder (MDD) because due to his MDD, the Veteran began to overeat which resulted in his CAD. Presumed credible for the limited purpose of determining whether the claim should be reopened, the evidence raises a reasonable possibility of substantiating the claim. 

Service connection shall be granted on a secondary basis under 38 C.F.R. § 3.310 where it is demonstrated that a service-connected disorder caused or aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

In an April 2012 letter, Dr. Rothkopf indicated that the Veteran underwent a heart attack in January 2002. However, no etiology opinion was provided.

In a July 2014 letter, Dr. Butler opined that the Veteran's CAD was caused by his service-connected MDD. Dr. Butler explained that the Veteran's MDD caused him to overeat and become obese which resulted in his heart attack. Dr. Butler also indicated that prior to the Veteran's1974 in-service event and subsequent injuries, he did not have difficulties with overeating. 

In August 2014, the Veteran was afforded a VA examination. The examined opined that the Veteran's CAD was not caused by his service-connected MDD. The examiner explained that the Veteran's sedentary lifestyle and increased eating, a non-medical behavioral condition that resulted in a caloric imbalance, caused the Veteran's obesity which resulted in his CAD.

Under the law, a treating physician's opinion is not dispositive. However, VA must consider and articulate reasons or bases for its evaluation of a treating physician's opinion. Van Slack v. Brown, 5 Vet. App. 499 (1993).

The records and opinions of Dr. Butler are both informed, well reasoned and highly probative. Together with his treatment records, they demonstrate that Dr. Butler has been the Veteran's treating physician for an extended period of time such that he is well-acquainted with the Veteran's medical history and the development of his cardiac disorder. 

The record as to the cause of the heart disorder is in balance. In cases such as these, when the evidence is in such "approximate balance" the benefit of the doubt is to be accorded to the Veteran. Service connection is warranted and the claim is granted.

B. LEFT KNEE

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).

When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 




PRIOR TO NOVEMBER 25, 2014

Under Diagnostic Code 5255 (femur, impairment of), a 20 percent rating is assigned for moderate knee or hip disability. A 30 percent rating requires marked knee or hip disability. A 60 percent rating requires either a fracture of the surgical neck of the femur with false joint or a fracture of the shaft or anatomical neck of the femur with nonunion, but without loose motion, and with weight bearing preserved with the aid of a brace. An 80 percent rating requires a fracture of the shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture). 38 C.F.R. § 4.71a.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017). The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017). 

In April 2010, the Veteran was afforded a VA examination. The Veteran reported that he experienced daily bilateral knee pain, and in the past three years, the bilateral knee pain had increased. The Veteran also reported that he drove to work, could perform physical and sedentary work tasks; care for his home and he did not experience flare-ups or incoordination. The VA examiner observed the Veteran walked with a limp. Range of motion for the left knee was 100 degrees for flexion and 0 degrees for extension. 

A November 2010 VA treatment record indicated that the Veteran reported experiencing bilateral knee pain. The record also indicated that the Veteran wore a bilateral knee brace to alleviate his bilateral knee pain. A radiological report revealed severe bilateral knee degenerative change.  

A February 2011 VA radiological report revealed severe degenerative change in the left knee. The examiner indicated that there was no change in the left knee from the previous radiology examination in 2010. 

In May 2011, the Veteran was afforded another VA examination. The Veteran reported experiencing bilateral knee pain but no flare-ups. The Veteran also indicated that his occupation was unaffected by his bilateral knee condition. The VA examiner observed the Veteran walked with a gait. Range of motion for the left knee was 130 degrees for flexion and 0 degrees for extension. 

VA treatment records from 2012 to 2013 revealed that the Veteran continued to report bilateral knee pain and undergo treatment for his left knee.

In 2014, the Veteran underwent total left knee replacement surgery. 

A preponderance of the evidence is against a finding of a 30 percent rating under Diagnostic Code 5255 prior to November 25, 2014 because despite the Veteran's bilateral knee pain, he drove to work, performed physical and sedentary work tasks and took care of his home. The April 2010 VA examination revealed that the Veteran's range of motion for his left knee was 100 degrees for flexion and 0 degrees for extension. Compared to the May 2011 VA examination, the Veteran's range of motion for his left knee was 130 degrees for flexion and 0 degrees for extension - an improvement in flexion by 30 degrees. Furthermore, although the February 2011 VA radiological report revealed severe degenerative change in the left knee, the report indicated no change in the left knee from a prior 2010 radiological examination. Therefore, an initial rating in excess of 20 percent for a fracture of the left femur and degenerative arthritis of the left knee prior to November 25, 2014 is not warranted and the claim is denied. 

FROM JANUARY 1, 2016

The RO rated the Veteran's service-connected left knee disorder as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5055, the criteria for evaluating impairment arising from the prosthetic replacement of a knee joint. For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned. Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent. A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 38 C.F.R. § 4.71a, DC 5055. 

In the June 2016 VA examination, the Veteran displayed flexion from 0 to 100 degrees and extension from 100 to 0 degrees despite the pain. There is no objective evidence that this painful motion resulted in additional limited range of motion or other functional impairment not already contemplated by the assigned 30 percent rating. In Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011), the Court held that pain, by itself, throughout a joint's range of motion does not constitute a "functional loss" entitling a claimant to a higher rating under VA regulations that evaluate disability based upon range-of-motion loss in the musculoskeletal system, and concluded that "pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance in order to constitute functional loss." The VA examiner also noted there was no ankylosis. Therefore, absent objective evidence that the Veteran's symptoms more nearly approximated chronic post-surgery residuals with severe painful motion or weakness in the Veteran's left knee, a higher disability rating for limitation of motion cannot be assigned under Diagnostic Code 5055. 38 C.F.R. § 4.71a.

For the rating period from January 1, 2016, the Veteran's total left knee replacement symptomatology has not more nearly approximated the criteria for a next higher rating than 30 percent under any potentially applicable Diagnostic Code.

The preponderance of the evidence weighs against a grant of a 60 percent rating under Diagnostic Code 5055 from January 1, 2016 because the Veteran's left knee symptomatology has not more nearly approximated chronic post-surgery residuals consisting of severe painful motion or weakness in the affected extremity.


ORDER

The claim of service connection for coronary artery disease secondary to service-connected major depressive disorder is reopened.

Service connection for coronary artery disease secondary to service-connected major depressive disorder is granted.

An increased evaluation for a left knee disability with prosthesis, in excess of 20 percent prior to November 25, 2014, and 30 percent from January 1, 2016, is denied.



 
____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


